HAYNSWORTH, Senior Circuit Judge,
dissenting:
I would affirm, substantially for the reasons stated by Judge Northrop in an unreported opinion in this case.
The statute seems plain to me that a right to sue letter may not issue if the Commission has filed a suit within one hundred eighty days after the filing of the charge. I am confident there is an implicit exception if the EEOC action is terminated on a basis which would give the judgment no preclusive effect, but a consent decree does have a preclusive effect, and I would not exempt nonconsenting charging parties who have not intervened in the action.
The statute does authorize a right to sue letter to a charging party if the Commission has entered into a conciliation agreement and the aggrieved person does not accept its benefits. That is clearly referable, however, to conciliation agreements reached during the conciliation process and not to consent decrees entered for the termination of litigation. An aggrieved person has no right to participate in the negotiation of a conciliation agreement. Once the EEOC files a § 706 action, however, a charging party has an absolute statutory right to intervene. If he exercises that right, he has the right to participate in settlement negotiations and to reject an agreement satisfactory to the EEOC but not to the individual claimant. If he does not exercise the right to intervene, the claimant should be held to have authorized the EEOC to enter into a settlement agreement upon his behalf.
In this case, sixteen claimants rejected the benefits provided for them by the consent decree and joined in this action.* None of the sixteen were intervenors in the § 706 action. If they may now maintain individual actions, employers will have little or no incentive to settle § 706 actions brought by the EEOC. If such a settlement binds no claimant, a settlement with EEOC can produce little advantage to the employer while creating a possible floor for future negotiations with attorneys for individual claimants. In the midst of trial, an employer would find no settlement opportunity attractive, for it would know that any beneficiary, who had not intervened, could put it to trial all over again.
The policy favoring settlement of law suits underlies the statutory distinction between conciliation agreements and consent decrees. It reinforces the considerations of fairness which distinguish between claimants who cannot participate in the negotiation of conciliation agreements and those who, by intervention in a pending § 706 action, can participate.
I read all of the references in the legislative history to non-preclusion as referable to conciliation agreements, which surely was the principal thing in the minds of the members of Congress.
There is language in General Telephone Co. v. EEOC, 446 U.S. 318, 100 S.Ct. 1698, 64 L.Ed.2d 319, which gives me great pause. The question here was not presented there, however. The Supreme Court there was reviewing a decision of the Ninth Circuit holding that the requirements of Rule 23 of the Federal Rules of Civil Procedure were inapplicable to any action brought by the EEOC under § 706. If the numerosity and other requirements of Rule 23 were applica*1197ble to such an action by the EEOC, the effectiveness of the remedy would be greatly impaired. The employer there had sought a holding that Rule 23 applied in order to assure that any judgment would be preclusive of individual claims. There were only four charging parties, but the EEOC alleged apparently pervasive sex discrimination in four western states. Unless Rule 23 were applicable and the class certified, a judgment could not bind potential beneficiaries who had filed no charges and who had not accepted the benefits of the judgment. The dicta have no relevance to the question of the preclusive effect a judgment may have on charging parties, unless one reads the dicta as having been written with attention focused upon the four charging parties, who went unnoticed in that part of the opinion. If the statement were written as applicable to the four charging parties, then the premise of no preclusive effect was an unlitigated assumption. Here on the other hand, the question is the center of this controversy, or would be if everyone involved in this case did not agree that a judgment, as distinguished from a consent decree, would preclude subsequent individual claims by charging parties who had not intervened.
Thus I read the Supreme Court’s dicta as referring to members of the class who had filed no charges.
The statute clearly makes conciliation agreements not binding upon non-consenting claimants. Materials in the legislative history supporting that provision should not be construed as giving a similar effect to consent decrees. After all, a consent decree is a formal judgment which, in the absence of compelling evidence from the Congress, should be given the same preclusive effect as a judgment entered by a court upon its own findings of fact and conclusions of law. In this case, no party suggests that such a judgment, without consent, would not bind charging parties who had not exercised their right of intervention. The EEOC specifically states in its brief that a judgment after full litigation would have a preclusive effect. Surely, within the normal rules of preclusion, the Agency represents the charging parties upon whose behalf and for whose benefit the action is brought.
For these reasons, I dissent.

 Apparently, there were nine or ten other complainants. I am uncertain what happened to them.